Citation Nr: 0944506	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-35 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip condition, 
to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to 
January 1978, with over two years of prior active service.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) that 
denied the Veteran's claim for service connection for a right 
hip condition.


FINDING OF FACT

The evidence indicates that the Veteran's right hip condition 
is etiologically related to his service-connected mild 
degenerative disc changes at L5-S1.


CONCLUSION OF LAW

The criteria for establishing service connection for a right 
hip condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  

In light of the fully favorable determination, no further 
discussion of VCAA compliance is necessary.


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2009).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform to Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, 
there must be evidence of a current disability; evidence of a 
service-connected disability; and medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

As an initial matter, the Board notes that the Veteran does 
not contend, and the evidence does not show, that his claimed 
right hip disability arose during service or is related to 
his service.  In this regard, there is no evidence of a right 
hip disability in service or for many years thereafter.

The Veteran claims that he is entitled to service connection 
for a right hip disability because it is due to his service-
connected mild degenerative disc changes at L5-S1.  A review 
of the claims file shows that the Veteran is service 
connected for the latter disability. 

Turning to the evidence, the Veteran's service treatment 
records are negative for complaints or treatment of any right 
hip condition.  VA treatment reports dated in May 2004 
indicate that the Veteran reported that his back pain 
radiated into his right groin since he had undergone a 
discectomy.  Upon physical examination, the examiner noted 
that the Veteran "does report right groin with internal 
rotation of 
the hip."  The impression included neuropathic right lower 
extremity pain.  Hip joint X-rays dated in June 2004 did not 
reveal fracture, dislocation, or bone lesion.  The impression 
was "normal study."  In March 2005 the Veteran complained 
of pain located in the right hip, however the physician noted 
that an examination was not remarkable.  The radiologist who 
interpreted hip X-rays taken at that time stated that the 
bones, joints, articular surface and soft tissue were normal.  
The impression was "normal right hip."       

The Veteran submitted to a VA examination in July 2005.  The 
examiner noted that the Veteran stated that he gradually 
developed right hip pain.  The Veteran also reported 
instability described as the right hip giving out.  He said 
that his low back pain radiates into the right hip joint.  He 
stated that he has pain in the right hip 100 percent of the 
time at a level seven with Vicodin.  He reported flare-ups on 
a daily basis with the pain escalating over a level seven two 
to three times a day depending on the level of activity.  The 
pain will last anywhere from one hour to a couple of hours.  
He said that he experiences warmth in the right hip at 
bedtime, and also has tenderness, weakness, and stiffness 
with overuse.  He also stated that the right hip will lock up 
on him on a daily basis.  His reported that his right hip 
pain causes him difficulties with daily activities.  

Upon physical examination, the examiner noted that the 
Veteran did appear to be in significant pain.  Straight leg 
raises on the right produced pain in the right hip with 
increased pain with dorsiflexion of the right foot.  The 
Veteran reported increased pain with coughing or sneezing and 
right lower extremity strength was 4/5 to 5/5 with giving 
way.  He had 40 degrees of flexion with a pain level of 9, 40 
degrees of internal rotation and 60 degrees of external 
rotation with a pain level of 9.  He had 40 degrees of 
abduction and 25 degrees of adduction with a pain level of 8-
9.  Repetitive range of motion testing was not done due to 
the Veteran's reported severity of pain which he stated would 
increase with repetitive range of motion.  There was pain 
with palpation of the sacroiliac joint.  The diagnosis was 
lumbosacral disk disease with surgery involving L3-L4 with a 
bone graft from the right hip secondary to a fusion with 
residual pain and pain radiating down the right leg.  The 
examiner noted that the Veteran's right hip X-rays are 
normal.  She opined that it is not likely that the right hip 
pain is due to abnormalities in the joints themselves but are 
rather a manifestation of the Veteran's disk disease.  

In a February 2006 letter, a private physician described the 
Veteran's right hip condition after evaluating him for 
complaints of right hip pain.  He stated that the Veteran 
complained of a sharp, stabbing pain and occasional burning 
in the area of the right hip.  The physician said that the 
Veteran's right hip examination demonstrates significant 
guarding of hip motion in all plains.  He permitted supine 
flexion only to about 85 degrees, pushing 90 degrees with 
discomfort.  He demonstrated 10 to 15 degrees of external 
rotation and guarded internal rotation just beyond neutral.  
He had tenderness and the supine straight-leg-raise evoked a 
complaint of pain through the buttock and thigh.  The 
physician stated that plain radiographs of the right hip did 
demonstrate slight joint space narrowing as well as slight 
joint margin spurring along the lateral and inferior margins 
of the femoral head.  The physician said that the Veteran 
complains of constant pain, but it appears to be of multiple 
sources relating to his low back, his graft harvest site, 
perhaps some mild trochanteric bursitis, as well as an early 
condition of degenerative arthritis of the right hip.      

The Board finds that the Veteran's right hip condition is 
etiologically related to his service-connected low back 
disability.  Although X-rays of the right hip have yielded 
previously yielded normal results, there is evidence of a 
current right hip disability.  The diagnosis during the July 
2005 VA examination was lumbosacral disk disease with surgery 
involving L3-L4 with a bone graft from the right hip 
secondary to a fusion with residual pain and pain radiating 
down the right leg.  The Veteran also experiences limitation 
in his range of motion of the right hip.  Additionally, the 
private physician identified several problems pertaining to 
the Veteran's right hip, such as the graft harvest site, 
perhaps some mild trochanteric bursitis, as well as an early 
condition of degenerative arthritis.  As mentioned above, the 
claims file shows that the Veteran does have a service-
connected disability, mild degenerative disc changes at L5-
S1.  Finally, there is medical nexus evidence establishing a 
connection between the service-connected disability and the 
current right hip disability.  The VA examiner stated that it 
is not likely that the right hip pain is due to abnormalities 
in the joints themselves but is rather a manifestation of the 
Veteran's disk disease.  Also, the private physician said 
that the Veteran's constant hip pain appeared to be from 
multiple sources, including "relating to his low back."  
The Court of Appeals for Veterans Claims has noted that 
separate disability ratings are permitted under various 
diagnostic codes when the symptomatology and manifestations 
compensated under each diagnostic code are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (holding that because none of the symptomatology for 
appellant's three conditions in question was overlapping or 
duplicative, the appellant was entitled to separate 
disability ratings for each condition). 

Accordingly, after resolving all doubt in the Veteran's 
favor, the Board finds that service connection on a secondary 
basis is established.


ORDER

Service connection for a right hip condition, as secondary to 
the service-connected mild degenerative disc changes at L5-
S1, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


